IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 30, 2008

                                     No. 08-20405                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CYNTHIA L ARMSTRONG

                                                  Plaintiff - Appellant
v.

MICHAEL J ASTRUE, COMMISSIONER OF SOCIAL SECURITY

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                    for the Southern District of Texas, Houston
                              USDC No. 4:07-CV-1943


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       After Cynthia Armstrong prevailed in proceedings reviewing the denial of
her claim for Social Security disability benefits, her attorney moved for
attorneys’ fees under the Equal Access to Justice Act (EAJA).                     Although
Armstrong’s attorney requested $5,892.93 in fees, the district court awarded only
$1,937.40. On appeal, the only issue is whether the district court abused its
discretion in reducing and determining its award. United States v. Truesdale,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 08-20405

211 F.3d 898, 905 (5th Cir. 2000) (citing Pierce v. Underwood, 487 U.S. 552, 563
(1988)).
       Armstrong’s attorney’s motion for attorneys’ fees claimed that he spent
36.5 hours on Armstrong’s case. It sought $5,892.93 in attorneys’ fees, reflecting
a rate of $125 an hour and a cost-of-living adjustment. Three days after the
motion was filed, and before the Commissioner could respond, the district court
entered an order that awarded only $1,937.40 in attorneys’ fees. The order
provided no explanation for the award. Armstrong’s attorney filed a motion for
reconsideration, which the district court denied, stating that “[t]his case just was
not that complicated.” The district court summarized that 34 out of the 36.5
hours were spent preparing a motion for summary judgment, and called the
notion that the motion required such time “unacceptable.” But the district court
provided no factual or legal rationale for its ruling.
       The district court should have made findings as to Armstrong’s attorney’s
hours and rates in the light of the factors, to the extent they are relevant,
typically used in determining what constitutes reasonable attorneys’ fees in such
cases as these.1      Stating that the case was not complicated and calling
Armstrong’s attorney’s hours “unacceptable” do not amount to a factual and legal
finding that Armstrong’s attorney earned no more than only $1,937.40 in
attorneys’ fees. We are here “without benefit of the lower court’s reasons for
deciding as it did.” Iron Workers Local No. 272 v. Bowen, 624 F.2d 1255, 1266
(5th Cir. 1980).
       Because we have no basis from which we can review for abuse of
discretion, we VACATE the award and REMAND to the district court to
articulate factual and legal reasons for its award.

       1
          We point out that the twelve factors set out in Johnson v. Georgia Highway Express,
488 F.2d 714, 171-19 (5th Cir. 1974), are equally relevant to calculating an attorneys’ fees
award under the EAJA as under the Civil Rights Act. See Hall v. Shalala, 50 F.3d 367, 369
(5th Cir. 1995).

                                             2
No. 08-20405

               VACATED and REMANDED.




     3